            Case 2:20-cv-00456-CFK Document 37 Filed 09/13/21 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
 DELAWARE VALLEY AESTHETICS,                     :
 PLLC d/b/a RUMER COSMETIC                       :
 SURGERY, et al.                                 :
                                                 :
                           Plaintiffs,           : Civ. A. No. 2:20-456-CFK
                                                 :
 v.                                              :
                                                 :
 JOHN DOE 1, et al.                              :
                                                 :
                           Defendants.           :
                                                 :

                             REPORT OF RULE 26(f) MEETING

       In accordance with Federal Rule of Civil Procedure 26(f), counsel for the Plaintiffs,

Delaware Valley Aesthetics, PLLC, d/b/a Rumer Cosmetic Surgery (“Rumer Cosmetic”), and

Kathy Rumer, DO, FACOS, (“Rumer”) (collectively, “Plaintiffs”) and Defendant “Jane Doe”

conferred on August 6, 2021. Plaintiffs submit the following report of their meeting for the

Court’s consideration:

       I.       Discussion of Claims, Defenses and Relevant Issues:

       Plaintiffs have asserted the following four Counts against Defendants John Doe 1 and

“Jane Doe” relating to graphic defamatory statements made on a “BlogSpot” website,

rumersanonymous.blogspot.com, concerning Plaintiffs’ professionalism and practice of

medicine: (1) libel per se; (2) commercial disparagement; (3) intentional interference with

business relationships; and (4) invasion of privacy—public disclosure of private fact. Plaintiffs

allege that both Defendants are responsible for the publication of the defamatory statements.
          Case 2:20-cv-00456-CFK Document 37 Filed 09/13/21 Page 2 of 8




Although Plaintiffs were finally able to identify Defendant “Jane Doe” by her legal name,1

Plaintiffs are still investigating the true identity of “John Doe 1” and hope to serve him or her

with the Amended Complaint shortly.

        Defendant Jane Doe admits that she published a website, RumersAnonymous.com, which

mirrored the original BlogSpot site, but claims that she had nothing to do with authorship of the

original BlogSpot site. Defendant also asserts that “John Doe 1” is the sole party liable for the

authorship and publication of BlogSpot site. She also asserts “truth” as an affirmative defense to

Plaintiffs’ four Counts.

        The parties anticipate requiring discovery relating to the identity and location of “John

Doe 1.” Plaintiffs may require substantial third-party discovery from technology companies,

relating to the identity and location of “John Doe 1” to ensure that all liable parties are held

accountable and to ensure that further acts of defamation do not occur. Defendant Jane Doe

requires discovery relating to the identity and location of “John Doe 1” to prove that Jane Doe is

not responsible for the publication of the original BlogSpot site. Because the parties believe that

this is a critical threshold issue, they intend to prioritize and expedite discovery relating to the

true identity and location of “John Doe 1.”

        Plaintiffs also anticipate requiring discovery relating to any additional dissemination of

the defamatory statements made on the BlogSpot site to specific individuals and media outlets to

determine the full scope of Plaintiffs’ damages. Plaintiffs further anticipate the potential need

for expert witness testimony to explain technological issues relating to dissemination of the

defamatory material over the internet and to quantify the full scope of Plaintiffs’ damages.




1
      Plaintiffs have consented and the Court has graciously agreed that public court
documents refer to “Jane Doe” by a pseudonym to protect her identity.
                                                   2
          Case 2:20-cv-00456-CFK Document 37 Filed 09/13/21 Page 3 of 8




Defendant Jane Doe anticipates requiring discovery relating to facts to support her “truth”

defense. Because the parties are still in the process of investigating the identity and location of

“John Doe 1,” the parties request that the Court grant 180 days to conduct fact discovery,

beginning on September 16, 2021 (the date of the Court’s Rule 16 Conference).

       II.     Informal Discovery:

       The Plaintiffs complied with initial disclosure requirements on September 9,, 2021,

pursuant to Federal Rule of Civil Procedure 26(a) and this Court’s scheduling Order of July 22,

2021. Jane Doe failed to serve initial disclosures.

       III.    Formal Discovery:

       Plaintiffs have already served and Jane Doe has already substantively responded to

Plaintiffs’ first set of written discovery requests. As explained above, based on information

provided by Jane Doe’s discovery responses, Plaintiffs are currently attempting to confirm the

legal name and current location of “John Doe 1” so that he or she may be served with the

Amended Complaint. Because of John Doe 1’s extraordinary efforts to conceal his or her legal

identity and location, the parties request that the Court allow for 180 days (beginning from

September 16, 2021) to conduct fact discovery. As also described above, Plaintiffs anticipate the

need for expert testimony relating to technological issues concerning the dissemination of

defamatory material over the internet and expert testimony relating to the quantification of the

full scope of Plaintiffs’ damages. Accordingly, the parties request 60 days following the close of

fact discovery for the exchange of expert reports and an additional 60 days to conduct expert

depositions. Accordingly, the parties propose the following schedule:




                                                  3
          Case 2:20-cv-00456-CFK Document 37 Filed 09/13/21 Page 4 of 8




                      Event                                           Date
            Close of fact discovery                          Monday, March 14, 2022
          Exchange of expert reports                          Monday, May 16, 2022
        Last day for expert depositions                       Monday, July 18, 2022
     Deadline for filing dispositive motions                 Monday, August 22, 2022
                   Trial ready                                   October 2022

       The parties agree that each side shall bear their own discovery costs and that any

inadvertently produced documents containing privileged information will be immediately

returned to the producing party and any copies will be destroyed by the receiving party.

       IV.     Electronic Discovery:

       The parties do not expect electronic discovery between the parties to present significant

challenges. Plaintiff Kathy Rumer, Defendant Jane Doe, and Defendant John Doe 1 are

individuals and Plaintiff Rumer Cosmetic is a small, privately-held Professional Limited

Liability Company. Accordingly, the parties do not anticipate a voluminous production of

relevant e-mails or other electronic files. The parties agree that electronic documents and files

may be produced in PDF form in the first instance, but that corresponding native files and

metadata shall be preserved and shall be produced upon subsequent request for specific native

files and metadata. The parties have not identified any potentially relevant files or e-mails that

are difficult or expensive to access. The only anticipated potential difficulties may occur in

obtaining electronic documents from subpoenaed, third-party technology/telecommunications

companies. Accordingly, the parties do not believe that a specialized Order Governing

Electronic Discovery is needed at this time.

       V.      Expert Witness Disclosures:

       The parties will exchange expert witness reports on or before 5:00 pm Eastern Daylight

Time on Monday, May 16, 2022. Plaintiffs anticipate the potential need for expert witness

testimony on the following topics: (1) to explain technological issues relating to dissemination of

                                                 4
           Case 2:20-cv-00456-CFK Document 37 Filed 09/13/21 Page 5 of 8




the defamatory material over the internet; and (2) to quantify the full scope of Plaintiffs’

damages.

       VI.     Early Settlement or Resolution:

       The parties discussed early settlement during the Rule 26(f) conference and believe that it

is highly likely that the dispute between Plaintiffs and Defendant Jane Doe can settle quickly if

Defendant John Doe 1 can be identified and successfully served. Plaintiffs’ counsel have

discussed the possibility of early settlement with their clients and Plaintiffs have expressed

genuine interest in settling this matter if John Doe 1 can be identified and served. If informal

early settlement discussions are unsuccessful, the parties are open to engaging in formal

settlement discussions and/or mediation with a U.S. Magistrate Judge.

       VII.    Trial:

       The parties anticipate that this case will be ready for trial by October 2022, following the

resolution of any dispositive motions filed by August 22, 2022. The parties anticipate that a trial

on the merits should take no longer than 5 days. The Plaintiffs estimate that they will require

two days to present their case.

       VIII. Other Matters:

       As the Court knows, Defendant Jane Doe recently relocated to Houma, LA. Plaintiffs’

counsel shared a draft of this written Rule 26(f) report with Jane Doe by e-mail on September 4,

2021. Defendant Jane Doe responded on September 5, 2021 that her town was “completely

destroyed” by Hurricane Ida and was unable to review or sign the draft. Plaintiffs’ counsel

subsequently sent copies of the draft report pasted directly into the body of e-mails to Defendant

Jane Doe to facilitate her review and approval, but she has not responded since September 5,




                                                  5
          Case 2:20-cv-00456-CFK Document 37 Filed 09/13/21 Page 6 of 8




2021. Accordingly, Plaintiffs are forced to file this Rule 26(f) report unilaterally without

Defendant Jane Doe’s signature.



AGREED TO BY:

                                                                   /s/ Joseph R. Heffern
Defendant Jane Doe                                           Counsel for the Plaintiffs




                                                 6
       Case 2:20-cv-00456-CFK Document 37 Filed 09/13/21 Page 7 of 8




Dated: September 13, 2021        Respectfully submitted,

                                 By: /s/ Joseph R. Heffern
                                 Lance Rogers
                                 Joseph R. Heffern
                                 Brian T. Newman
                                 ROGERS COUNSEL
                                 26 East Athens Avenue
                                 Ardmore, PA 19003
                                 610-649-1880 / 877-649-1880 (fax)

                                 Attorneys for the Plaintiffs




                                      7
         Case 2:20-cv-00456-CFK Document 37 Filed 09/13/21 Page 8 of 8




                               CERTIFICATE OF SERVICE

      I hereby certify that on September 13, 2021, in addition to causing the foregoing
document to be filed via the Court’s ECF system, I caused the foregoing document to be served
upon Defendant Jane Doe directly via e-mail.

                                                            /s/ Joseph R. Heffern
                                                          Joseph R. Heffern
                                                          ROGERS COUNSEL
                                                          26 E. Athens Ave.
                                                          Ardmore, PA, 19003
                                                          610-649-1880 / 877-649-1880 (fax)
